Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 1 of 8 PageID #: 5


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------X
NANDA SHIVANANJAPPA,

                        Plaintiff,
                                                MEMORANDUM AND ORDER
            v.
                                                20-CV-1138(KAM)(CLP)
RAJENDRA BHAYANI,

                    Defendant.
------------------------------X

Kiyo A. Matsumoto, United States District Judge:

            On February 20, 2020, Plaintiff Nanda Shivananjappa

(“Plaintiff”), a New Jersey resident, filed this pro se action

invoking the Court’s diversity jurisdiction. 1          Plaintiff sues the

father of her child, Rajendra Bhayani (“Defendant”), who resides

in Brooklyn, New York.      Plaintiff seeks unspecified damages and

immediate and permanent injunctive relief relating to child

custody disputes.     The Court grants Plaintiff’s request to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915.             For the

reasons set forth below, however, the Court dismisses the

complaint for lack of subject matter jurisdiction.

                                 Background

            Plaintiff has an action for child custody and child

support pending before the Superior Court of New Jersey,




1 Plaintiff filed this action in the Southern District of New York. As
neither party resided in the Southern District, Chief Judge McMahon found
venue improper. (ECF No. 6, Transfer Order.) Chief Judge McMahon then
transferred the action to this court, as it appears that Defendant resides in
this district, and as Plaintiff alleges that at least some of the events
giving rise to this action occurred in this district. (Id.)

                                      1
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 2 of 8 PageID #: 6


Chancery Division, Family Part, Middlesex County, Docket No. FD-

12-1231-18C.    (ECF No. 1, Complaint, at 6, 15.)        Plaintiff’s

complaint repeats her requests that were filed in the state

court action, i.e., she seeks sole legal and residential

custody, child support, spousal support, supervised visitation,

and other relief.      (Id. at 4-5, 15-19.)     Plaintiff also seeks a

temporary restraining order to, inter alia, prevent Defendant

from taking the child.     (ECF No. 3, Supp’l Complaint, at 5.)

                           Standard of Review

           A complaint must plead “enough facts to state a claim

to relief that is plausible on its face.”         Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        A claim is plausible “when

the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for

the misconduct alleged.”      Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).   Although all allegations contained in the complaint are

assumed to be true, this tenet is “inapplicable to legal

conclusions.”    Id.

           In reviewing a pro se complaint, the court must be

mindful that a plaintiff’s pleadings should be held “to less

stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).          Nevertheless, the

Court must dismiss sua sponte an in forma pauperis action if the

Court determines it “(i) is frivolous or malicious; (ii) fails

                                     2
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 3 of 8 PageID #: 7


to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such

relief.”   28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007).

                                Discussion

           Federal courts are courts of limited jurisdiction.

Durant, Nichols, Houston, Hodgson & Cortese–Costa P.C. v.

Dupont, 565 F.3d 56, 62 (2d Cir. 2009).         “[G]iven their limited

role in the judicial system established by our Constitution,

federal courts have a continuing and independent duty to ensure

that they possess subject matter jurisdiction, and must dismiss

a case — even sua sponte — when they find subject matter

jurisdiction lacking.”      Tait v. Powell, 241 F. Supp. 3d 372, 376

(E.D.N.Y. 2017) (citing Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).

           “It is well-settled that ‘the whole subject of the

domestic relations of husband and wife, parent and child,

belongs to the laws of the States and not to the laws of the

United States.’”    Awan v. Kazoleas-Awan, No. 16-CV-6423 (MKB),

2017 WL 374726, at *3 (E.D.N.Y. Jan. 25, 2017) (quoting In re

Burrus, 136 U.S. 586, 593–94 (1890)).        “‘So strong is [the

United States Supreme Court’s] deference to state law in this

area that [it has] recognized a domestic relations exception

that divests the federal courts of power to issue divorce,

                                     3
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 4 of 8 PageID #: 8


alimony, and child custody decrees.”        Id. (quoting Elk Grove

Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12-13 (2004)); see

also Ashmore v. New York, No. 12-CV-3032, 2012 WL 2377403, at *1

(E.D.N.Y. June 25, 2012) (“Federal courts ‘lack[] jurisdiction

to interfere with . . . ongoing state court proceedings

concerning the custody and care of . . . children.’” (quoting

Abidekun v. N.Y.C. Bd. of Educ., No. 94-CV-4308, 1995 WL 228395,

at * 1 (E.D.N.Y. Apr. 6, 1995))).

           “Although the Supreme Court has advised that the

exception generally ‘encompasses only cases involving the

issuance of a divorce, alimony, or child custody decree,’ the

Second Circuit has repeatedly held that ‘subject matter

jurisdiction may be lacking in actions directed at challenging

the results of domestic relations proceedings.’”          Id. (quoting

Ankenbrandt v. Richards, 504 U.S. 689, 704 (1992); Martinez v.

Queens Cty. Dist. Att’y, 596 F. App’x 10, 12 (2d Cir. 2015));

see also Am. Airlines, Inc. v. Block, 905 F.2d 12, 14 (2d Cir.

1990) (“A federal court presented with matrimonial issues or

issues ‘on the verge’ of being matrimonial in nature should

abstain from exercising jurisdiction so long as there is no

obstacle to their full and fair determination in state courts.”

(quoting Bossom v. Bossom, 551 F.2d 474, 475 (2d Cir. 1976)).

“[A] plaintiff cannot obtain federal jurisdiction merely by

rewriting a domestic dispute as a tort claim for monetary



                                     4
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 5 of 8 PageID #: 9


damages.”    Schottel v. Kutyba, No. 06-CV-1577, 2009 WL 230106,

at *1 (2d Cir. Feb. 2, 2009).

            Plaintiff’s requests for relief militate against the

exercise of jurisdiction over this action.         The complaint asks

the court to issue custody, child support, and spousal support

rulings.    (See Compl. at 4-5 (listing the following among the

relief requested: “[c]hild [c]ustody [s]ole legal and

residential to plaintiff mother,” “[c]hild [s]upport according

to NJ state guidelines through probation,” “[s]pousal support,

access to marital properties,” “supervised visitation, alternate

weekends 11-2pm,” “[r]estraining the defendant to take the child

unsupervised and out of NJ,” “[l]ife insurance coverage for the

baby and me,” “[h]ealth insurance coverage for baby and me”).

These claims fall squarely within the orbit of the domestic

relations exception.     See Block, 905 F.2d at 14 (explaining that

where “‘a federal court is asked to grant a divorce or

annulment, determine support payments, or award custody of a

child’ . . . [courts] generally decline jurisdiction pursuant to

the matrimonial exception” (quoting Csibi v. Fustos, 670 F.2d

134, 137 (9th Cir. 1982)).

            Although Plaintiff also seeks unspecified damages (see

Compl. at 4-5 (listing the following among the relief requested:

“[c]reate a source of income to compensate for my professional

losses,” “co[u]ns[e]l fee, fee towards experts and discovery”),

these damages arise out of the domestic dispute, counseling

                                     5
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 6 of 8 PageID #: 10


against the exercise of jurisdiction.         Ruchinsky v. Devack, No.

14-CV-2219, 2014 WL 2157533, at *9 (E.D.N.Y. May 23, 2014)

(quoting Schottel, 2009 WL 230106, at *1) (explaining that

courts decline jurisdiction where there are “claims for money

damages ‘which begin and end in a domestic dispute’”).

           To the extent Plaintiff asks this court to intervene

in the pending family court action (see Compl. at 4-5 (listing

the following among the relief requested: “[r]estrain the

defendant’s experts to contact me or monitor me,” “[c]omplete

[d]iscovery, depositions and notices to produce,” and “defendant

to [h]onor the subpoena”)), “[f]ederal courts ‘lack[]

jurisdiction to interfere with . . . ongoing state court

proceedings concerning the custody and care of . . . children,’”

Ashmore, 2012 WL 2377403, at *1 (quoting Abidekun, 1995 WL

228395, at *1), particularly where, as here, there is no

indication that there exists an obstacle to the full and fair

determination of these issues in state court, see Block, 905

F.2d at 14 (“A federal court presented with . . . issues ‘on the

verge’ of being matrimonial in nature should abstain from

exercising jurisdiction so long as there is no obstacle to their

full and fair determination in state courts.”).2


2 Insofar as Plaintiff seeks to have this court intervene in ongoing state
court proceedings, Younger abstention precludes this court from exercising
jurisdiction. See, e.g., Perso v. Perso, No. 19-CV-2858 (JMA) (SIL), 2019 WL
4415399, at *3 (E.D.N.Y. Sept. 13, 2019) (finding that Younger abstention
barred plaintiff’s claims which would require the court to intervene in
plaintiff’s ongoing state court divorce and child support proceedings). To
the extent that Plaintiff seeks to attack the state court’s rulings, her
claims are barred by the Rooker-Feldman doctrine. See, e.g., id. (finding

                                     6
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 7 of 8 PageID #: 11


                                 Conclusion

            Accordingly, this action is dismissed without

prejudice for lack of subject matter jurisdiction.            Fed. R. Civ.

P. 12(h)(3).    Although the court would generally grant a pro se

plaintiff an opportunity to amend her complaint, leave to amend

is not necessary where amendment would be futile.            See Hill v.

Curcione, 657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v.

Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).          Because the defects in

Plaintiff’s complaint cannot be cured with an amendment, the

Court declines to grant Plaintiff leave to amend her complaint.

See, e.g., Johnson v. Alma, No. 19-CV-8093 (CM), 2019 WL

5260824, at *4 (S.D.N.Y. Oct. 15, 2019) (declining to grant pro

se plaintiff leave to amend where claims barred by domestic

relations exception and Younger doctrine).

            Plaintiff’s request for a temporary restraining order

and other injunctive relief is denied for lack of subject matter

jurisdiction.     Tait, 241 F. Supp. 3d at 378.        Plaintiff’s motion

to seal is denied, but as she filed numerous unredacted

documents with personal information regarding a minor child and

other confidential information, the Clerk of Court is

respectfully directed to limit electronic access to Plaintiff’s

complaint and other pleadings to a “case-participant only”

basis.



plaintiff’s claims attacking state court orders relating to custody and
visitation of a child barred by Rooker-Feldman doctrine).

                                      7
Case 1:20-cv-01138-KAM-CLP Document 9 Filed 04/23/20 Page 8 of 8 PageID #: 12


           The Clerk of Court is respectfully directed to enter

judgment, to serve Plaintiff with a copy of this Memorandum and

Order and the Judgment, to note service on the docket, and to

close this case.     The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this Order would not be taken in

good faith and therefore in forma pauperis status is denied for

the purpose of an appeal.       Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

SO ORDERED.

Dated:     April 23, 2020
           Brooklyn, New York

                                            /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     8
